Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach in combination with the other limitations of the independent claims a lighting device comprising a light source mounted to the reflector housing and positioned at a second focus of the first elliptic cylindrical reflector, wherein radiation emitted from the light source is focused by the compound elliptic cylindrical reflector on to a co-located focus of the first elliptic cylindrical reflector an the second elliptic cylindrical reflector, wherein a second, non-c-located focus of the second elliptic cylindrical reflector is without any light source; a method comprising positioning a light source at a focus of the first curved surfaces along a second interior axis of the reflector without positioning any light source at a focus of the second curved surfaces, wherein the focus of the second curved surfaces includes a non-co-located focus of the first curved surfaces and the second curved surfaces and a curing system comprising a light source located substantially at a second focus of the first elliptic cylindrical reflector, wherein a second, non-co-located focus of the second elliptic cylindrical reflector is without any light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/August 24, 2022						Primary Examiner, Art Unit 3761